The ordinance offered by the town of Coffee Springs was as follows:
                          "No. 6. An Ordinance
"Making it an offense against the Town of Coffee Springs to violate any of the laws of the State of Alabama.
"Be it ordained by the Town of Coffee Springs, Ala., that it be unlawful for any person or persons to commit an offense in the Town of Coffee Springs, or within the police jurisdiction thereof, which is declared by any law or laws of the State of Alabama heretofore or hereafter enacted to be a misdemeanor; and be it further ordained that any person or persons violating this ordinance shall, upon conviction be punished for such violation, and fined in accordance with the State law or laws violated."
This evidence was objected to on the following grounds:
"And the defendant objects to the introduction of Ordinance No. 6, first, because the ordinance appears to be void for indefiniteness; Second, because the ordinance attempts to make a violation of a city or municipal law acts that are not violations of the State law; Third, because the ordinance does not provide any punishment; Fourth, because the punishment set forth in the ordinance is vague, indefinite and uncertain; Fifth, because the ordinance does not purport to have been publishes(d) as provided by law."
The penalty fixed for a violation of the ordinance is void in that such penalty is in excess of the authority granted by section 1992 of the Code of 1923, and is therefore inconsistent with the statute.
This question was not specifically passed on in the original opinion, except in general terms, but we are now of the opinion that the error was prejudicial and the application for rehearing is granted, affirmance is set aside, and the judgment is reversed and the cause is remanded.